

116 HCON 39 IH: Richard Lugar Nonproliferation and Arms Control Legacy Resolution
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 39IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Sherman (for himself, Mr. Banks, Mr. Foster, Mr. Fortenberry, Mr. Luján, and Mr. Fleischmann) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that the Treaty on the Non-Proliferation of Nuclear Weapons (NPT)
			 continues to make an invaluable contribution to United States and
			 international security, and noting former Senator Richard G. Lugar’s
			 indispensable contributions to international security and reducing nuclear
			 weapons-related risks.
	
 Whereas the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) opened for signature 50 years ago on July 1, 1968;
 Whereas the United States and the former Soviet Union averted a catastrophic nuclear exchange during the October 1962 Cuban Missile Crisis, which led to a series of bilateral and multilateral agreements to lessen the chance of nuclear war, including the NPT;
 Whereas President John F. Kennedy predicted in 1963 that as many as 25 countries would acquire nuclear weapons by 1970 absent a treaty to control nuclear weapons;
 Whereas the United States Senate provided its advice and consent to the NPT on March 13, 1969, with a vote on ratification of 83 to 15;
 Whereas the NPT has grown to include 191 State Parties, making an irreplaceable contribution to international security by preventing the spread of nuclear weapons;
 Whereas former Senator Richard G. Lugar made indispensable contributions to reducing nuclear weapon risks, most notably through his leadership in standing up the Cooperative Threat Reduction Program (commonly referred to as the “Nunn-Lugar Program”), which eliminated 7,600 nuclear weapons in the former Soviet Union;
 Whereas Senator Lugar successfully secured the advice and consent of the Senate to the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, and entered into force February 5, 2011 (commonly known as the New START Treaty);
 Whereas Article III of the NPT obligates each nonnuclear weapon state to the NPT to conclude a Safeguards Agreement with the International Atomic Energy Agency (IAEA) to verify treaty compliance, 174 of which are Comprehensive Safeguards Agreements crafted to detect the diversion of nuclear materials from peaceful to non-peaceful uses;
 Whereas the 2018 Department of Defense Nuclear Posture Review affirms, The Nuclear Non-Proliferation Treaty (NPT) is a cornerstone of the nuclear nonproliferation regime. It plays a positive role in building consensus for non-proliferation and enhances international efforts to impose costs on those that would pursue nuclear weapons outside the Treaty.;
 Whereas the success of the NPT has and will continue to depend upon the full implementation by all State Parties of the Treaty’s three mutually reinforcing pillars: nonproliferation, access to peaceful uses of nuclear energy, and disarmament;
 Whereas, over the past half century, the United States has exhibited leadership in strengthening each of the NPT’s three pillars for the global good, including—
 (1)reducing its nuclear weapons stockpile by more than 85 percent from its Cold War heights of 31,225 in parallel with equally massive reductions of the Russian Federation’s stockpile through bilateral coordination;
 (2)cooperating with Kazakhstan, Ukraine, and Belarus to facilitate the surrender of nuclear weapons on their soil after the fall of the Soviet Union—leading to each country’s accession to the NPT as nonnuclear weapons states;
 (3)providing voluntary contributions to the IAEA to promote peaceful nuclear activities exceeding $378,000,000 since 2010, including activities that help in the treatment of cancer and other life-saving applications; and
 (4)extending deterrence to United States allies in the North Atlantic Treaty Organization (NATO), Japan, and the Republic of Korea—which is an unmistakable demonstration of the United States commitment to collective security;
 Whereas heightened geopolitical tensions in recent years have made cooperation on nonproliferation and arms control issues with the Russian Federation more challenging;
 Whereas a range of actions by the Government of the Russian Federation has led to a deterioration in bilateral relations with the United States, including Russia’s brazen interference in the 2016 United States presidential elections, its violation of the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles (commonly known as the INF Treaty), signed at Washington, DC, December 8, 1987, and entered into force June 1, 1988, its use of a chemical nerve agent in an assassination attempt against Sergei Skripal and his daughter Yulia in the United Kingdom in March 2018, its illegal annexation of Crimea, its invasion of Eastern Ukraine, and its destabilizing actions in Syria;
 Whereas, within a difficult environment, preserving agreements that continue to contribute to United States and global security, particularly the New START Treaty, is important, and that to that end, the Department of State confirmed in February 2018 that Russia had met New START’s Central Treaty Limits and stated that implementation of the New START Treaty enhances the safety and security of the United States;
 Whereas United States efforts to reduce dangers associated with nuclear arsenals through ambitious arms control agreements with both the Russian Federation and the People’s Republic of China would advance United States and global security, adding to the benefits of stability and transparency provided by existing agreements;
 Whereas, in a March 2018 speech, President Vladimir Putin of the Russian Federation unveiled details of new kinds of strategic nuclear weapons under development, including hypersonic nuclear weapons, nuclear-powered ballistic missiles, and multi-megaton nuclear torpedoes shot from drone submarines that may be accountable under the New START Treaty;
 Whereas the Russian Federation erroneously claimed that the United States may have not reached New START Treaty central limits by February 5, 2018, as is mandated by the Treaty;
 Whereas the Bilateral Consultative Commission (BCC) is the appropriate forum for the Parties to engage constructively on any New START Treaty implementation issues that arise; and
 Whereas the collapse of the INF Treaty and expiration of the New START Treaty would lead to the absence of any binding, bilateral treaty or agreement governing United States and Russian nuclear forces, which account for 90 percent of those currently in existence globally, for the first time since 1972: Now, therefore be it
	
 1.Short titleThis concurrent resolution may be cited as the Richard Lugar Nonproliferation and Arms Control Legacy Resolution. 2.Sense of CongressThat it is the sense of Congress that—
 (1)the United States should continue to encourage all States Party to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) to comply fully with the Treaty;
 (2)the United States should maintain support for the IAEA through its assessed and voluntary contributions and promote the universal adoption of the IAEA Additional Protocol;
 (3)the United States should— (A)consider extending the New START Treaty, within the context of wider enhancement of strategic stability between the United States and the Russian Federation and provided the Treaty continues to advance United States national security;
 (B)assess whether Russia’s recently announced nuclear capabilities should be accountable under the New START Treaty, and raise the issue directly with the Russian Federation;
 (C)conclude an interagency process to consider an extension of the New START Treaty and to engage with the Russian Federation on the full range of strategic stability issues and other arms control and nonproliferation issues;
 (D)begin negotiations with the Russian Federation on an agreement to address the massive disparity between the nonstrategic nuclear weapons stockpiles of the Russian Federation and of the United States and to secure and reduce nonstrategic nuclear weapons in a verifiable manner; and
 (E)consider the consequences of the New START Treaty’s expiration in 2021 in relation to the insights it provides into the location, movement, and disposition of current and future Russian strategic systems;
 (4)the United States strongly condemns the Russian Federation’s violations of the INF Treaty and its noncompliance with its other arms control commitments and treaty obligations, and urges the Russian Federation to come back into full compliance;
 (5)in responding to the Russian Federation’s deployment of INF-range systems, advocate for those defense and deterrence steps which preserve NATO alliance cohesion and are aimed at averting an arms race on the European continent;
 (6)pursuit of a verifiable and comprehensive arms control agreement with the Russian Federation and the People's Republic of China, which may capture strategic and nonstrategic nuclear weapons capabilities, would enhance United States and global security by building upon other treaties, agreements, and transparency measures that reduce nuclear risk; and
 (7)the United States should continue to encourage opportunities for cooperation with other nuclear possessing states to reduce the salience, number, and role of nuclear weapons in their national military strategies.
			